 Case 2:19-cv-00316-RWS Document 3 Filed 10/10/19 Page 1 of 1 PageID #: 125




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

MERS
   . KUTT                                      §
                                               §
v.                                             §         CASE NO. 2:19-cv-316-JRG
                                               §
APPLE INC., ET AL                              §


                                           ORDER

        The undersigned hereby recuses himself with regard to the above entitled and numbered

civil action.

        So ORDERED and SIGNED this 10th day of October, 2019.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE
